DETAILED ACTION
This office action is a response to the application 16/577,586 filed on September 20, 2019.
Claims 1-20 are pending.
Claims 1, 2, 4, 6-9, 11-15, 17, 19 and 20 are rejected.
Claims 3, 5, 10, 16, 18 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with “processing unit configured to…”, “communication unit, configured to” in claims 14-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 7, 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe et al. U.S. Patent Application Publication 2009/0163211, hereinafter Kitazoe, in view of Stern-Berkowitz et al. U.S. Patent Application Publication 2018/0048498, hereinafter Stern-Berkowitz.

Regarding Claim 1, Kitazoe discloses a data transmission method (Abstract; Figure 1, 2, 8C and 14), comprising: 
coding, by a terminal device, a first transport block to obtain a first coded transport block, the first transport block comprising first data (Figure 8C; Paragraph [0069] Coding buffer status report and first data when the uplink grant is sufficiently large; MAC may be responsible for packing a transport block and generating a MAC PDU composed of a MAC header and a MAC payload. MAC may send a MAC SDU carrying an RRC message in the MAC payload. If the uplink grant is sufficiently large, then MAC may also generate a MAC CE for a buffer status 
coding, by the terminal device, indication information to obtain coded indication information, the coded indication information being used to indicate whether the terminal device sends a first buffer status report (BSR) when the terminal device sends the first data (Figure 8C; Paragraph [0072-0073] A design of a MAC PDU 830 carrying an RRC message and other information. MAC PDU 830 includes a MAC sub-header 832 for BSR (or a BSR sub-header), a MAC sub-header 834 for CCCH, a BSR MAC CE 836, and a MAC SDU 838. BSR sub-header 832 may be a MAC sub-header that indicates the presence of BSR MAC CE 836 in the MAC PDU), 
and the first BSR indicates a data amount of to-be-transmitted data currently buffered in a buffer of the terminal device (Figure 8C; Paragraph [0072-0073]  BSR MAC CE 836 may carry a buffer status report (of 1 or 3 bytes in size) and may be included in the MAC PDU when the uplink grant is larger than the size of the RRC message); 
and sending, by the terminal device, the first coded transport block and the coded indication information to a network device (Figure 10; Paragraph [0081] design of a process 1000 for sending a message and additional information for random access. A UE may send a message in a PDU, with the message being sent on a control channel for random access by the UE (block 1012). The UE may send additional information in the PDU if the PDU can accommodate the additional information (block 1014). The additional information may comprise a buffer status report for the UE, a power headroom report for the UE, data for the DCCH, data for the DTCH, etc.).

However, Stern-Berkowitz more specifically teaches coding of a transport block and transmission of the coded transport block (Paragraph [0007] A MAC status MAC-CE may provide status and/or statistics for LAA cell transmission failures to the network. A WTRU may transmit multiple transport blocks (TBs). A WTRU may repeat a TB in a system frame (SF), e.g., based on a channel condition during a CCA; Paragraph [0119] A MAC-CE, such as MAC-CE404a, may be and/or may include at least one of a Power Headroom Report (PHR) and/or a Buffer Status Report ( BSR); Paragraph [0187] For one or more (e.g., each) grant and/or TB, the WTRU (e.g., or MAC entity) may (e.g., or may only) build a MAC PDU from the logical channels that may be allowed to be transmitted on the cell corresponding to the grant or TB; Paragraph [0271-0273] A single TB may be transmitted per WTRU per subframe. A WTRU may be configured (e.g., implicitly and/or explicitly configured) with one or more TB size, MCS, resource block assignment, precoder, and/or TPC command. A WTRU may be provided with a UL grant. For example, a WTRU may be provided with a UL grant that may comprise multiple sets of transmission parameters and/or multiple MCS values, which may map to different TB sizes for a (e.g., the same) resource block assignment. A WTRU may receive a single MCS and/or set of transmission parameters, for example, as part of a UL grant. A WTRU may calculate a corresponding TB size, for example, by considering a resource block assignment. A WTRU may derive one or more TB sizes, MCS values, and/or set of transmission parameters, for example, by using predefined and/or configurable rules; Paragraph [0288 and 0302-0304] A WTRU may transmit TBs (e.g., all prepared TBs) where each may be mapped to a PRB (e.g., a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kitazoe with the teachings of Stern-Berkowitz. Stern-Berkowitz provides a solution in which information is sent efficiently during the random access operation through the uplink shared channel carrying the control channel (Stern-Berkowitz Abstract; Paragraph [0002-0008]).

Regarding Claim 7, Kitazoe in view of Stern-Berkowitz discloses the method according to Claim 1. Kitazoe in view of Stern-Berkowitz further discloses wherein the first transport block further comprises the first BSR (Kitazoe Figure 8C and 8D; Paragraph [0072-0073] A design of a MAC PDU 830 carrying an RRC message and other information. MAC PDU 830 includes a MAC sub-header 832 for BSR (or a BSR sub-header), a MAC sub-header 834 for CCCH, a BSR MAC CE 836, and a MAC SDU 838. BSR sub-header 832 may be a MAC sub-header that indicates the presence of BSR MAC CE 836 in the MAC PDU. BSR MAC CE 836 may carry a buffer status report (of 1 or 3 bytes in size) and may be included in the MAC PDU when the uplink grant is larger than the size of the RRC message).

Regarding Claim 8, Kitazoe discloses a data transmission method (Abstract; Figure 1, 2, 8C and 14), comprising: 
receiving, by a network device, a first coded transport block and coded indication information that are sent by a terminal device, the first coded transport block comprising first data (Figure 8C and 10; Paragraph [0081] design of a process 1000 for sending a message and 
decoding, by the network device, the coded indication information to obtain decoded indication information, the decoded indication information being used to indicate whether the terminal device sends a first buffer status report (BSR) when the terminal device sends the first data (Figure 8C; Paragraph [0072-0073] A design of a MAC PDU 830 carrying an RRC message and other information. MAC PDU 830 includes a MAC sub-header 832 for BSR (or a BSR sub-header), a MAC sub-header 834 for CCCH, a BSR MAC CE 836, and a MAC SDU 838. BSR sub-header 832 may be a MAC sub-header that indicates the presence of BSR MAC CE 836 in the MAC PDU), 
and the first BSR indicates a data amount of to-be-transmitted data currently buffered in a buffer of the terminal device (Figure 8C; Paragraph [0072-0073] BSR MAC CE 836 may carry a buffer status report (of 1 or 3 bytes in size) and may be included in the MAC PDU when the uplink grant is larger than the size of the RRC message);
and processing, by the network device, the first coded transport block based on the decoded indication information (Figure 10; Paragraph [0081 and 0090] design of a process 1000 for sending a message and additional information for random access. A UE may send a message in a PDU, with the message being sent on a control channel for random access by the UE (block 1012). The UE may send additional information in the PDU if the PDU can accommodate the additional information (block 1014). The additional information may comprise a buffer status 
Kitazoe readily discloses the limitations of Claim1 but does not get into specific detail regarding the decoding of a transport block and transmission of the coded transport block.
However, Stern-Berkowitz more specifically teaches coding of a transport block and transmission of the coded transport block (Paragraph [0007] A MAC status MAC-CE may provide status and/or statistics for LAA cell transmission failures to the network. A WTRU may transmit multiple transport blocks (TBs). A WTRU may repeat a TB in a system frame (SF), e.g., based on a channel condition during a CCA; Paragraph [0119] A MAC-CE, such as MAC-CE404a, may be and/or may include at least one of a Power Headroom Report (PHR) and/or a Buffer Status Report ( BSR); Paragraph [0187] For one or more (e.g., each) grant and/or TB, the WTRU (e.g., or MAC entity) may (e.g., or may only) build a MAC PDU from the logical channels that may be allowed to be transmitted on the cell corresponding to the grant or TB; Paragraph [0271-0273] A single TB may be transmitted per WTRU per subframe. A WTRU may be configured (e.g., implicitly and/or explicitly configured) with one or more TB size, MCS, resource block assignment, precoder, and/or TPC command. A WTRU may be provided with a UL grant. For example, a WTRU may be provided with a UL grant that may comprise multiple sets of transmission parameters and/or multiple MCS values, which may map to different TB sizes for a (e.g., the same) resource block assignment. A WTRU may receive a single MCS and/or set of transmission parameters, for example, as part of a UL grant. A WTRU may calculate a corresponding TB size, for example, by considering a resource block assignment. A WTRU may derive one or more TB sizes, MCS values, and/or set of transmission parameters, for example, by using predefined and/or configurable rules; Paragraph [0288 and 0302-0304] A 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kitazoe with the teachings of Stern-Berkowitz. Stern-Berkowitz provides a solution in which information is sent efficiently during the random access operation through the uplink shared channel carrying the control channel (Stern-Berkowitz Abstract; Paragraph [0002-0008]).

Regarding Claim 14, Kitazoe discloses a terminal device, comprising: a processing unit (Abstract; Figure 1, 2, 8C and 14), configured to: 
code a first transport block to obtain a first coded transport block, wherein the first transport block comprises first data; code indication information to obtain coded indication information (Figure 8C; Paragraph [0069] Coding buffer status report and first data when the uplink grant is sufficiently large; MAC may be responsible for packing a transport block and generating a MAC PDU composed of a MAC header and a MAC payload. MAC may send a MAC SDU carrying an RRC message in the MAC payload. If the uplink grant is sufficiently large, then MAC may also generate a MAC CE for a buffer status report (BSR) or a power headroom report (PHR) and may send this MAC CE in the MAC payload), 
wherein the coded indication information is used to indicate whether the terminal device sends a first buffer status report (BSR) when the terminal device sends the first data (Figure 8C; Paragraph [0072-0073] A design of a MAC PDU 830 carrying an RRC message and other information. MAC PDU 830 includes a MAC sub-header 832 for BSR (or a BSR sub-header), a 
and the first BSR indicates a data amount of to-be-transmitted data currently buffered in a buffer of the terminal device (Figure 8C; Paragraph [0072-0073] BSR MAC CE 836 may carry a buffer status report (of 1 or 3 bytes in size) and may be included in the MAC PDU when the uplink grant is larger than the size of the RRC message);
and a communications unit, configured to send the first coded transport block and the coded indication information that are obtained by the processing unit to a network device (Figure 10; Paragraph [0081] design of a process 1000 for sending a message and additional information for random access. A UE may send a message in a PDU, with the message being sent on a control channel for random access by the UE (block 1012). The UE may send additional information in the PDU if the PDU can accommodate the additional information (block 1014). The additional information may comprise a buffer status report for the UE, a power headroom report for the UE, data for the DCCH, data for the DTCH, etc.).
Kitazoe readily discloses the limitations of Claim1 but does not get into specific detail regarding the coding of a transport block and transmission of the coded transport block.
However, Stern-Berkowitz more specifically teaches coding of a transport block and transmission of the coded transport block (Paragraph [0007] A MAC status MAC-CE may provide status and/or statistics for LAA cell transmission failures to the network. A WTRU may transmit multiple transport blocks (TBs). A WTRU may repeat a TB in a system frame (SF), e.g., based on a channel condition during a CCA; Paragraph [0119] A MAC-CE, such as MAC-CE404a, may be and/or may include at least one of a Power Headroom Report (PHR) and/or a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kitazoe with the teachings of Stern-Berkowitz. Stern-Berkowitz provides a solution in which information is sent efficiently during the random access operation through the uplink shared channel carrying the control channel (Stern-Berkowitz Abstract; Paragraph [0002-0008]).

Regarding Claim 20, Kitazoe in view of Stern-Berkowitz disclose the terminal device according to Claim 14. Kitazoe in view of Stern-Berkowitz further disclose wherein the first transport block further comprises the first BSR (Kitazoe Figure 8C and 8D; Paragraph [0072-0073] A design of a MAC PDU 830 carrying an RRC message and other information. MAC PDU 830 includes a MAC sub-header 832 for BSR (or a BSR sub-header), a MAC sub-header 834 for CCCH, a BSR MAC CE 836, and a MAC SDU 838. BSR sub-header 832 may be a MAC sub-header that indicates the presence of BSR MAC CE 836 in the MAC PDU. BSR MAC CE 836 may carry a buffer status report (of 1 or 3 bytes in size) and may be included in the MAC PDU when the uplink grant is larger than the size of the RRC message).

Claims 2, 4, 9, 11-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe in view of Stern-Berkowitz as applied to claim 1 and 14 above, and further in view of Han et al. U.S. Patent Application Publication 2012/0051255, hereinafter Han.

Regarding Claim 2 and 15, Kitazoe in view of Stern-Berkowitz disclose the method and terminal according to Claim 1 and 14. Kitazoe in view of Stern-Berkowitz disclose transmitting different buffer status reports utilizing coded transport blocks but fail to explicitly disclose before coding the first transport block to obtain the first coded transport block, process a second transport block to obtain a second coded transport block, wherein the second transport block comprises the first data and a second BSR, and the second BSR indicates a data amount of to-be-transmitted data in the buffer when the terminal device sends the second coded transport block; and send the second coded transport block to the network device.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kitazoe in view of Stern-Berkowitz with the teachings of Han. Han provides a solution in which the user equipment can be enabled to utilize the obtained padding region of the multiple transport blocks efficiently, and to report buffer status flexibly (Han Abstract; Paragraph [0002-0010]).

Regarding Claim 4 and 17, Kitazoe in view of Stern-Berkowitz disclose the method and terminal according to Claim 1 and 14. Kitazoe in view of Stern-Berkowitz disclose transmitting different buffer status reports utilizing coded transport blocks and repeating transport block 
Kitazoe in view of Stern-Berkowitz fail to explicitly disclose wherein the coded indication information is used to indicate that the terminal device sends the first BSR when the terminal device sends the first data; the processing unit is further configured to code a third transport block to obtain a third coded transport block, wherein the third transport block comprises the first BSR; and the communications unit is further configured to send the third coded transport block to the network device.
However, Han more specifically teaches wherein the coded indication information is used to indicate that the terminal device sends the first BSR when the terminal device sends the first data; the processing unit is further configured to code a third transport block to obtain a third coded transport block, wherein the third transport block comprises the first BSR; and the communications unit is further configured to send the third coded transport block to the network device (Paragraph [0039] If multiple TBs compliant with the first condition coexist, the BSRs of all LCGs and the CE sub-headers of the BSRs may be borne in the multiple TBs compliant with the first condition, and sent repeatedly; Depending on the configured policy, multiple TBs compliant with the condition of transmitting a BSR may be used simultaneously to transmit the BSRs of the LCGs repeatedly, or, the BSRs of different LCGs are combined to form multiple BSRs of different lengths to be borne on different TBs respectively; That is a first and a second transport block may be processed and coded with multiple buffer status reports and sent to the network device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kitazoe in view of Stern-Berkowitz with 

Regarding Claim 9, Kitazoe in view of Stern-Berkowitz disclose the method according to Claim 8. Kitazoe in view of Stern-Berkowitz disclose decoding different buffer status reports utilizing coded transport blocks but fail to explicitly disclose wherein before the receiving, by the network device, the first coded transport block and coded indication information that are sent by the terminal device, the method further comprises: receiving, by the network device, a second coded transport block sent by the terminal device, the second coded transport block comprising the first data and a second BSR, and the second BSR indicates a data amount of to-be-transmitted data in the buffer when the terminal device sends the second coded transport block.
However, Han more specifically teaches wherein before the receiving, by the network device, the first coded transport block and coded indication information that are sent by the terminal device, the method further comprises: receiving, by the network device, a second coded transport block sent by the terminal device, the second coded transport block comprising the first data and a second BSR, and the second BSR indicates a data amount of to-be-transmitted data in the buffer when the terminal device sends the second coded transport block (Paragraph [0039] If multiple TBs compliant with the first condition coexist, the BSRs of all LCGs and the CE sub-headers of the BSRs may be borne in the multiple TBs compliant with the first condition, and sent repeatedly; Depending on the configured policy, multiple TBs compliant with the condition of transmitting a BSR may be used simultaneously to transmit the BSRs of the LCGs repeatedly, or, the BSRs of different LCGs are combined to form multiple BSRs of different lengths to be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kitazoe in view of Stern-Berkowitz with the teachings of Han. Han provides a solution in which the user equipment can be enabled to utilize the obtained padding region of the multiple transport blocks efficiently, and to report buffer status flexibly (Han Abstract; Paragraph [0002-0010]).

Regarding Claim 11, Kitazoe in view of Stern-Berkowitz disclose the method according to Claim 8. Kitazoe in view of Stern-Berkowitz disclose decoding of different buffer status reports utilizing coded transport blocks and repeating transport block transmissions (Stern-Berkowitz Paragraph [0295] A WTRU may transmit one or more (e.g., a subset) of granted TBs, repeat one or more TBs in the same or different subframe(s)).
Kitazoe in view of Stern-Berkowitz fail to explicitly disclose wherein the decoded indication information is used to indicate that the terminal device sends the first BSR when the terminal device sends the first data, and the method further comprises: receiving, by the network device, a third coded transport block sent by the terminal device; and decoding, by the network device, the third coded transport block to obtain the first BSR.
However, Han more specifically teaches wherein the decoded indication information is used to indicate that the terminal device sends the first BSR when the terminal device sends the first data, and the method further comprises: receiving, by the network device, a third coded transport block sent by the terminal device; and decoding, by the network device, the third coded transport block to obtain the first BSR (Paragraph [0039] If multiple TBs compliant with the first 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kitazoe in view of Stern-Berkowitz with the teachings of Han. Han provides a solution in which the user equipment can be enabled to utilize the obtained padding region of the multiple transport blocks efficiently, and to report buffer status flexibly (Han Abstract; Paragraph [0002-0010]).

Regarding Claim 12, Kitazoe in view of Stern-Berkowitz and Han disclose the method according to Claim 9. Kitazoe in view of Stern-Berkowitz and Han further disclose wherein the decoded indication information is used to indicate that the terminal device sends the first BSR when the terminal device sends the first data, and the processing, by the network device, the first coded transport block based on the decoded indication information comprises: separately decoding, by the network device, the first coded transport block and the second coded transport block based on the decoded indication information (Stern-Berkowitz Paragraph [0304] an eNB may decode to determine whether multiple (e.g., all) PRBs contain the same information and/or TB. An eNB may decode PRBs (e.g., may decode PRBs separately) and/or may decode one TB 

Regarding Claim 13, Kitazoe in view of Stern-Berkowitz and Han disclose the method according to Claim 9. Kitazoe in view of Stern-Berkowitz and Han further disclose wherein the decoded indication information is used to indicate that the terminal device does not send the first BSR when the terminal device sends the first data, and the processing, by the network device, the first coded transport block based on the decoded indication information comprises: jointly decoding, by the network device, the first coded transport block and the second coded transport block based on the decoded indication information (Stern-Berkowitz Paragraph [0304] an eNB may decode to determine whether multiple (e.g., all) PRBs contain the same information and/or TB. An eNB may combine multiple (e.g., all) repetitions, for example, to improve decoding performance, such as when PRBs (e.g., all PRBs) contain information (e.g., the same information) and/or TB).  

Claim 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe in view of Stern-Berkowitz as applied to claim 4 and 17 above, and further in view of Moberg et al. U.S. Patent Application Publication 2011/0009116, hereinafter Moberg.

Regarding Claim 6 and 19, Kitazoe in view of Stern-Berkowitz disclose the method and terminal device according to Claim 4 and 17. Kitazoe in view of Stern-Berkowitz disclose the reception of an uplink grant in which the terminal device transmits the coded transport block implicitly disclosing resources but fails to explicitly disclose wherein the communications unit is 
However, Moberg more specifically teaches wherein the communications unit is configured to send the first coded transport block and the coded indication information to the network device on a time-frequency resource pre-allocated by the network device (Paragraph [0040] BS 120 may transmit an uplink grant 510. Uplink grant 510 may include information regarding time and frequency resources UE 110 may utilize and information regarding the transport format (e.g., modulation, coding scheme, antenna scheme, block size, etc.). Subsequently, UE 110 may transmit other types of data (e.g., a buffer status report 515) to BS 120).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kitazoe in view of Stern-Berkowitz with the teachings of Moberg. Moberg provides a solution which improves operability of devices within a wireless communication system since uplink transmission of measurement reports are scheduled based on estimated time measurement report will be ready for transmission. Uses guard time for possible delay. Prevents user equipment from wasting resources caused by transmitting a scheduled request unnecessarily (Moberg Abstract; Paragraph [0001-0006]).

Allowable Subject Matter
Claims 3, 5, 10, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 3, 10 and 16, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claims, “wherein the coded indication information is used to indicate that the terminal device sends the first BSR when the terminal device sends the first data and that the second BSR is updated with the first BSR.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 5 and 18, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claims, “ wherein the first transport block and the third transport block are coded by using different modulation and coding schemes.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414